RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 16a0088p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


 UNITED STATES OF AMERICA,                                ┐
                                    Plaintiff-Appellee,   │
                                                          │
                                                          │
        v.                                                │
                                                           >      No. 14-6490
                                                          │
 JEFFERY T. WALKER,                                       │
                                 Defendant-Appellant.     ┘

                           Appeal from the United States District Court
                      for the Eastern District of Tennessee of Chattanooga.
                      No. 1:94-cr-00098—Curtis L. Collier, District Judge.

                                Decided and Filed: April 11, 2016

                      Before: SILER, SUTTON, and STRANCH, Circuit Judges.
                                   _________________

                                           COUNSEL

ON BRIEF:    Laura E. Davis, FEDERAL DEFENDER SERVICES OF EASTERN
TENNESSEE, INC., Knoxville, Tennessee, for Appellant. Michael D. Porter, UNITED
STATES ATTORNEY’S OFFICE, Chattanooga, Tennessee, for Appellee.
                                       _________________

                                            OPINION
                                       _________________

       SUTTON, Circuit Judge. “[T]here is nothing new under the sun.” Ecclesiastes 1:9.
Maybe so. But this is a first for us—a dispute between next-door neighbors about uncollected
dog deposits that degenerated into a near-fatal assault with a machete. Jeffery Walker admits
that his assault violated the terms of his supervised release (now the least of his problems in view
of a state law indictment in Alabama for attempted murder). But he takes issue with the five-
year sentence that the district court judge imposed for the violation. We affirm the sentence.




                                                 1
No. 14-6490                        United States v. Walker                          Page 2


       Walker served nineteen years in federal prison after he distributed cocaine and pointed a
gun at the police when they came to arrest him. United States v. Walker, 119 F.3d 403, 404–05
(6th Cir. 1997). Upon his release in 2013, he moved to Alabama and began a five-year term of
supervised release, the first requirement of which was to follow that State’s laws. See 18 U.S.C.
§ 3583(d).

       This he could not do. Walker was not happy that his neighbor’s dog repeatedly defecated
(and urinated) in his yard. He let his neighbor know, to no avail. He let the police know, again
to no avail. One day, after he discovered new deposits in his yard, he asked his neighbor to clean
up the mess and placed a bucket over the offending excretion to show him where it was. When
the neighbor came over with a stick in his hand (perhaps to clean things up), an argument
ensued. The parties give vastly different accounts of that argument, but one thing is for sure: it
ended with Walker attacking his neighbor with a machete. Walker severely cut his neighbor’s
arm (requiring it to be amputated), shattered the neighbor’s other elbow, slashed the neighbor’s
head, and severed a nerve in the neighbor’s leg. Another neighbor called 911, and emergency
responders took the neighbor to a nearby hospital where he survived.

       Walker claimed that he attacked his neighbor in self-defense. But an investigation
revealed that Walker “had no cuts, scratches or bruises on him,” R. 210 at 2–3, and there is no
evidence that the neighbor had ever threatened him, swung the stick at him, or even raised the
stick. An Alabama grand jury indicted Walker for attempted murder, a charge that, so far as the
record shows, remains pending.

       The attempted-murder charge got the federal government’s attention. It alleged that
Walker’s conduct violated the terms of his supervised release. See 18 U.S.C. § 3583(d). Walker
admitted to the violation, agreeing he had committed “an assault, whether . . . attempted murder
or some other variety.” R. 222 at 3. After accepting this admission, the district court heard from
each side’s lawyers before sentencing Walker to the statutory maximum of five years in prison.
See 18 U.S.C. § 3583(e)(3).

       On appeal, Walker protests his five-year sentence, claiming that the district court should
have given him the benefit of Alabama’s self-defense law. The first problem with this argument
No. 14-6490                        United States v. Walker                           Page 3


is that Walker admitted that he violated the terms of his supervised release by “committ[ing] a
state law violation,” whether attempted murder or run-of-the-mill assault. R. 222 at 3. Once he
acknowledged a state law violation of some sort, he necessarily acknowledged a violation of the
terms of supervised release. At that point, the key issue was one of federal law—namely, what
kind of renewed incarceration (if any) was reasonable under the circumstances. The district
court properly considered Walker’s actions under the federal sentencing rubric. See 18 U.S.C.
§§ 3553(a), 3583(e). And it determined that “using a machete in a confrontation like this [was
not] a reasonable response” and that “the need to protect the public” counseled in favor of a
statutory maximum sentence. R. 222 at 27–28. In reaching this conclusion, the court accepted
Walker’s version of events, at least the version put forward by his lawyer, as Walker opted not to
testify given the pending attempted-murder charge. The court considered the § 3553(a) factors
and thought that a five-year sentence was appropriate. It is hard to quarrel with that conclusion,
particularly in view of the abuse-of-discretion standard that governs it. See Gall v. United States,
552 U.S. 38, 51 (2007).

       Walker persists that, if the district court had consulted Alabama’s self-defense law, it
would have seen his attack as justified and imposed a lower sentence. That is wishful thinking.
To justify using force in self-defense, Alabama law requires a “reasonabl[e]” belief that
imminent force is about to be used, Ala. Code § 13A-3-23(a); an “honest” but unreasonable
belief does not do the trick. Holley v. State, 75 Ala. 14, 19 (1883); see Ex parte Pettway, 594 So.
2d 1196, 1200–01 (Ala. 1991).         On this record, Walker’s belief, however honest, was
emphatically unreasonable. He had no objective indications that his neighbor was about to
attack him with the stick. And even if he did, Walker brought a machete to a stick fight and
nearly killed his neighbor in the process—all in a dispute over a canine trespass that, however
often it may have occurred and however maddening it may have become, ought to have led to an
alternative form of dispute resolution. See Ala. Code § 13A-3-23(a).

       Walker’s lawyer attempts to downplay her client’s use of a machete, claiming that it is
merely a “garden implement.” Reply Br. 2. That is easy for her to say. The neighbor, Chris
Gaylor, presumably sees it differently, for the same reason that the victim of a near-fatal knifing
would not characterize the weapon as a “kitchen utensil.” Nor does Alabama’s self-defense law,
No. 14-6490                          United States v. Walker                        Page 4


as Walker’s lawyer puts it, resemble “war,” where “when you put someone down, you need to
make sure they stay down.” Id. at 3. In Alabama, you may use only the “degree of force”
“reasonably . . . necessary” to defend yourself. Ala. Code § 13A-3-23(a). Walker exceeded that
level of force by continuing to assault—nearly kill—his neighbor even after he had “put [him]
down.” Reply Br. 3. The district court did not misapply either sovereign’s laws.

       It is tempting to leave it at that. Everything we have said so far is accurate and justifies
the district court’s sentence. But this account is misleading because it omits an unusual feature
of the case. Mr. Walker, it turns out, has several redeeming qualities. During his nineteen-year
stint in prison, he was a model prisoner. He was never disciplined, did everything that was asked
of him, and at one point protected a prison guard from an assault. During his one year out of
prison before this assault, he also was a model citizen. He got a job. He paid off some old fines
that allowed him to obtain a driver’s license again. He moved to Alabama in order to be near his
mother. He saved enough money to buy a house, which he improved in many ways. He took
great pride in keeping the house clean—both inside and out. And he even turned himself in after
a warrant was issued for his arrest. That he responded as he did to the itinerant habits of his
neighbor’s dog is thus something of a riddle.          To his credit, Judge Collier quite fairly
acknowledged all the good that Mr. Walker has done in rehabilitating himself: “[H]e went out of
his way to be a good citizen,” attempted “to protect other people who found themselves in
danger,” and tried “to do what most citizens do, get a job, be a constructive and productive
member of society” in pursuit of “the American dream.” R. 222 at 22, 27. But just as fairly,
Judge Collier acknowledged that a free and safe society cannot accept the kind of behavior Mr.
Walker exhibited. Being a model citizen for 364 days of the year is not of much use if this is
what happens on the 365th day. Perhaps, as Judge Collier hoped and as we hope as well, further
mental health counseling will make Mr. Walker’s next adjustment to freedom after his next
stay(s) in prison more successful.

       For these reasons, we affirm.